Citation Nr: 1229377	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-39 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right eye disability.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. The RO denied the Veteran's claim.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. The Veteran declined his right to a hearing in a September 2009 formal appeal (VA Form 9).


FINDINGS OF FACT

1. All relevant, identified, and available evidence necessary for an equitable disposition of the Veteran's appeal has been associated with the claims file.

2. No VA examination is warranted in regard to the Veteran's claim for service connection.

3. The Veteran is competent to report the circumstances of his service and his symptomatology, but his testimony regarding symptomatology is not credible.

4. The Veteran has not been diagnosed with any right eye disability and no medical professional has linked any ocular symptoms to his active duty service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a right eye disability are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

The Veteran was notified in a March 2008 letter of the evidence necessary to substantiate a claim for service connection. Pelegrini v. Principi, 18 Vet.App. 112 (2004). This letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 490-491 (2006). The letter was provided to the Veteran prior to the initial adjudication of his claim in compliance with Pelegrini v. Principi, 18 Vet.App. 112 (2004). The duty to notify has been met.

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains the Veteran's service treatment records and post-service treatment records. As the Veteran has not indicated that he has any additional evidence, the duty to assist has been met despite the lack of VA examination specific to the right eye.

Under the law, VA must provide a medical examination or obtain a medical opinion when such action is necessary to make a decision on the claim. "Necessary" refers to situations in which the evidence of record, including consideration all information and lay or medical evidence including statements of the claimant, (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2). 

Although the Veteran is currently incarcerated, the VA Adjudication Procedure Manual indicates that, if a Veteran cannot be escorted out of prison in order to undergo examination at a VA facility, the Veteran may be examined at the prison by VHA personnel, prison medical providers at VA expense, or fee-basis providers contracted by VHA. See M21-1MR, Part III.iv.3.A.11.d. The Board observes, as the Veteran noted in April and September 2009 statements, that the Court of Appeals for Veterans Claims (Court) has held that incarcerated veterans "are entitled to the same care and consideration given to their fellow veterans." Bolton v. Brown, 8 Vet.App. 185, 191 (1995) (citing Wood v. Derwinski, 1 Vet.App. 190 (1991)). Here, the evidence reflects that the Veteran experienced an injury while on active duty that affected the right side of his face and right orbital area. Although there is no evidence contradicting that report, there also is no evidence that he has a current right eye disability other than the scars for which he has already received service-connection. Further, the claims file contains medical evidence refuting the existence of his claimed right eye symptoms. There is no medical evidence of a current disability and, as a result, no evidence of nexus: no examination is warranted regardless of the Veteran's status of incarceration. See Bardwell v. Shinseki, 24 Vet.App. 36 (2010); see also Pond v. West, 12 Vet.App. 341 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995) ((observing that to establish service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury)).

The Veteran was afforded a VA scars examination in July 2008, which included examination of his eyelid. VA has a duty to ensure that its examinations or opinions are adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). As the scars examination report reflects the examiners' review of the claims file as well as interview with, and examination of, the Veteran, the examination is adequate and the results are sufficient. The duty to assist has been met. 38 C.F.R. § 3.655.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claim on appeal. He has been given ample opportunity to present evidence and argument in support of his claim. All relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue of right ear hearing loss has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).

Service Connection

The record reflects the Veteran's contentions that he developed a right eye disability as a result of an in-service injury. He alleged in an October 2008 notice of disagreement that his right eye tear duct was injured so severely during service that it stopped working and has not worked since that time. Service treatment records verify that he experienced an injury affecting the right side of his face and requiring treatment to protect his right tear duct, but there is no competent, credible evidence of a current disability. Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and that it must be denied. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). A veteran only prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. When the weight of the evidence is against a veteran's claim, the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the issues on appeal. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage v. Brown, 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet.App. at 495-96; see Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Veteran's service treatment records reveal that his eyes were normal upon his enlistment into active duty. In March 1980, he experienced a contusion to the right aspect of his nose, which resulted in some cellulitis, but had no noted effect on his eye. He was involved in a motor vehicle accident in October 2009. Service treatment records reveal that the accident resulted in multiple facial abrasions and lacerations as well as laceration of the canaliculus (the lacrimal or tear duct, see Dorland's Illustrated Medical Dictionary, 282 (31st ed., 2007)) of the right eye. 

Service records further reflect that the canaliculus laceration was treated with insertion of silastic tubing that was removed six (6) weeks later. See Dorland's Illustrated Medical Dictionary at 1741 (Silastic is a biologically inert silicone substance used in surgical prostheses). At the time of the removal of the tubing, his vision was measured at 20/20 and no residuals were noted other than a scar; the Veteran is in receipt of service connection for that scar. Service treatment records further reflect that he was treated for right eye conjunctivitis in March 1981. Although the March 1981 treatment note states that the Veteran complained of experiencing problems with his right eye since the October 1980 accident, no problems were noted upon examination and the Veteran was prescribed eye drops for the conjunctivitis and returned to duty. Treatment records are silent for additional complaints or treatment pertinent to the right eye.

Post-service treatment notes are silent for any right eye disabilities, but contain multiple notations as to bilateral eye conditions: in July 1991, he informed prison health care providers that he had experienced allergy symptoms for approximately three (3) years including clogged sinuses and red eyes; he was seen for nasal congestion and watering eyes in April 1997 and was referred for a renewal of prescription allergy medication; in July and August 1997, the Veteran was seen for allergy treatment and was observed to have "watery" or "runny" eyes; in May 2003, the Veteran complained of seasonal allergies and was noted to have red conjunctiva of both eyes.

The Veteran submitted a claim of entitlement to service connection in March 2008. He specifically claimed entitlement to disability benefits for "right eye damage causing a facial twitch and permanent scarring." He was afforded a VA scars examination in July 2008 and the examiner observed well-healed scars on the right eyelid and below the right eye orbit. The examiner stated there was no underlying soft tissue damage, no adherence to underlying tissue, and no loss of motion or function. The RO granted service connection for two (2) facial scars in an August 2008 rating decision and assigned non-compensable evaluations. 

The Veteran timely disagreed with the level of compensation assigned in the August 2008 rating action and the RO subsequently granted a 10 percent evaluation for each scar. He did not express dissatisfaction with the 10 percent disability ratings and did not perfect an appeal as to the scars. However, in his October 2008 notice of disagreement to the August 2008 rating action, the Veteran stated that he experienced additional injury to the right eye while in service. Specifically, he contended that his right tear duct was severely damaged and had not worked since that time. The RO issued an August 2009 rating action denying service connection for any residual right eye disability and the Veteran timely appealed.

The Board has considered the Veteran's contentions, but finds them not credible. Caluza, 7 Vet.App. at 511-512. Other than his own unsupported statements, there is no evidence of record indicating that he experiences any right eye disability other than the scars for which he is already in receipt of service connection. His post-service treatment records - showing that both of his eyes 'run' and 'water' due to allergies - contradict his statement that his right tear duct does not work. Further, the August 2008 VA examiner observed the residual scarring in the right eye area and stated that there was no underlying tissue damage or loss of function. Although the Court held in Cartwright v. Derwinski, 2 Vet.App. 24, 25 (1991) that VA cannot ignore a veteran's testimony, a veteran's personal interest may affect the credibility of the evidence. The Board finds the Veteran not credible. Buchanan, 451 F.3d 1331; Caluza, 7 Vet.App. 498. 

The Veteran's multiple evaluations by the prison health care providers who treated him for allergic responses affecting his bilateral eyes are also highly probative. The notes reflect examination of the nose and eyes, but mention no right eye disability. These notes were generated with a view towards ascertaining the patient's then-state of physical fitness for purposes of diagnosis or treatment. Rucker v. Brown, 10 Vet.App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

Although the Veteran has contended that he experiences current symptoms that are related to his military service, his lay statements are the only evidence of a current disability other than scarring and the only evidence linking any such condition to his in-service experiences. The Veteran may be competent to report the circumstances of his service, but he has not indicated that he possesses any education, training, or experience that qualifies him to offer medical diagnoses, statements, or opinions. See Routen, 10 Vet.App. 183. As a lay person, he is not competent to render probative (persuasive) opinions on a medical matter. See Bostain, 11 Vet.App. at 127, citing Espiritu, 2 Vet.App. 492. 

Post-service treatment notes reflect that both of the Veteran's eyes are capable of producing fluid and a VA examiner observed no disability underlying the scar in his right eye area. The Board finds the treatment notes and the VA examination results to be the most competent and probative evidence of record - this evidence does not support the Veteran's claim of entitlement to service connection. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  

By law, entitlement to service connection requires evidence of a current disability, an in-service incurrence, and a medical relationship between the in-service incurrence and the disability. Shedden, 381 F.3d at 1167. There is no competent and credible evidence of a right eye disability other than the scars for which the Veteran has already been granted service-connection. Although he has contended that his right eye tear duct does not work as a result of his in-service injuries, he is not qualified to render a medical opinion (Routen, 10 Vet.App. 183) and the Board has found his lay evidence not credible due to inconsistency with other evidence of record. Caluza, 7 Vet.App. at 511-512. In short, there is no competent and credible evidence showing that the Veteran experiences a right eye disability (other than scars) at all, let alone as a result of his active duty service. 

The Board has scrutinized the record, summarized above, for any evidence of a current disability. However, the preponderance of the evidence is unfavorable. "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability... in the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992). The benefit-of-the-doubt doctrine is not applicable to the Veteran's claim and it must be denied. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55.

[Continued on next page.]



ORDER

Service connection for a right eye disability is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


